Case 3:20-cv-00066-B-BH Document 105 Filed 09/10/21                   Page 1 of 2 PageID 484



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ALLEN NASH,                                      )
     ID # 52304-177,                             )
           Movant,                               )
                                                 )       No. 3:20-CV-66-B-BH
vs.                                              )       No. 3:15-CR-478-B(1)
                                                 )
UNITED STATES OF AMERICA,                        )
          Respondent.                            )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE AND
                   DENYING CERTIFICATE OF APPEALABILITY

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court.        For the reasons stated in the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge, the second Final Amended Motion Under

28 U.S.C. Section 2255, to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody,

received on February 10, 2021 (doc. 59), is DENIED with prejudice.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the movant is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions, and Recommendation in support of its finding that the movant has failed to

show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition
Case 3:20-cv-00066-B-BH Document 105 Filed 09/10/21                              Page 2 of 2 PageID 485



states a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

        In the event that the movant files a notice of appeal, he must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account.

        SIGNED this 10th day of September, 2021.



                                                     _________________________________
                                                     JANE J. BOYLE
                                                     UNITED STATES DISTRICT JUDGE




1
          Rule 11 of the Rules Governing Section 2255 Proceedings for the United States District Courts, as amended
effective on December 1, 2019, reads as follows:
          (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
          when it enters a final order adverse to the applicant. Before entering the final order, the court may
          direct the parties to submit arguments on whether a certificate should issue. If the court issues a
          certificate, the court must state the specific issue or issues that satisfy the showing required by 28
          U.S.C. § 2253(c)(2). If the court denies a certificate, a party may not appeal the denial but may seek
          a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion to
          reconsider a denial does not extend the time to appeal.
          (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
          entered under these rules. A timely notice of appeal must be filed even if the district court issues a
          certificate of appealability. These rules do not extend the time to appeal the original judgment of
          conviction.
